Exhibit 99.15 CONSENT OF EXPERT United States Securities and Exchange Commission Washington, D.C.20549 Ladies and Gentlemen: Re:SilverCrest Mines Inc. – Form40-F I, Nathan Eric Fier, do hereby consent to (i) the filing of (A) the technical information in the Management Discussion and Analysis (the “MD&A”) for the year ended December 31, 2012 of SilverCrest Mines Inc. (the “Company”) and (B) the scientific and technical information relating to the Company's mineral properties disclosed in this Annual Information Form (the “AIF”) for the year ended December 31, 2012, and (ii) the use of my name in the AIF and the MD&A, and the Annual Report on Form 40-F of the Company for the year ended December 31, 2012 and any amendments thereto incorporating by reference the Company’s AIF, MD&A and the Annual Report on Form 40-F. DATED the4th day of April, 2013 By: Name: Nathan Eric Fier Company: SilverCrest Mines Inc. Title: Chief Operating Officer
